Montgomery, Judge.
The plaintiff in error in this case, represented to the prosecutor, that if he would let him have $20 he would come and work it out with him. The prosecutor let him have the money, and prisoner refused to comply with his *129contract, whereupon prosecutor indicted him for being a common cheat and swindler.
“ A pretence that a party would do an act which he did not mean to do, (as a pretence that he would pay for goods on delivery) was holden not to be a false pretence:” 2d Russell on Crimes, (5th Am. Ed.) 289. The present case comes within the principle quoted.
Judgment reversed.